Citation Nr: 1519671	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a schedular evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent effective June 29, 2010 (with exception of a period for which a temporary total rating was assigned).
 
2.  Entitlement to a schedular evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to a schedular evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

4.  Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2011, the RO granted service connection for peripheral neuropathy of the upper extremities and assigned a 10 percent evaluation for each upper extremity, effective August 16, 2007.  The Veteran filed a timely notice of disagreement, but did not perfect the appeal after the RO issued a July 2013 statement of the case.  Thus, these issues are not in appellate status.

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but is not manifested by occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, or mood).

2.  The Veteran's peripheral neuropathy of the lower extremities has been manifested by no more than mild sensory deficits.

3.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 50 percent for service-connected PTSD effective June 29, 2010 (with exception of a period for which a temporary total rating was assigned) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DCs 8520, 8521 (2014). 

3.  The criteria for a rating higher than 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DCs 8520, 8521 (2014).

4.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014). 

By way of a September 2011 pre-adjudication letter, VA notified the Veteran that the evidence must show that his service-connected disabilities had gotten worse.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the TDIU claim, the September 2011 letter informed the Veteran of his duty and VA's duty for obtaining evidence.  Most recently, a July 2013 supplemental statement of the case (SSOC) readjudicated the claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

VA has also complied with its duty to assist the Veteran in the development of his claims.  The record contains VA treatment records, lay statements, and the Veteran's testimony.  There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was afforded several VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's statements, and document that the examiners conducted a full examination of the Veteran. 


II.  Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

PTSD

Service connection for PTSD with alcohol dependence was granted by a May 2011 rating decision, and an initial 50 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.130, DC 9411.  

The Veteran has also been diagnosed with a depressive disorder.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, there is no medical evidence distinguishing the symptoms attributable to the Veteran's PTSD from his nonservice-connected psychiatric disorder.  Hence, the Board has considered all psychiatric symptoms in evaluating the PTSD with alcohol dependence.

Under DC 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in DC 9411 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran's GAF scores have ranged from 50 to 65.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board is cognizant that a GAF score is not determinative by itself.

Historically, the Veteran first sought psychiatric treatment in 2011.  He was diagnosed with PTSD, major depressive disorder, and alcohol abuse.  He has received intermittent medication management throughout the appeal period, and has consistently attended group therapy.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD warrants more than a 50 percent evaluation.  Specifically, the Board finds the negative evidence outweighs the positive on the issue of whether the Veteran's symptoms are more severe than contemplated by the current 50 percent disability rating.  It is to be noted that the Board is not free to exercise its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's main symptoms are chronic sleep impairment, social isolation, intrusive thoughts, irritability, anger anxiety, and depression.  He is able to function on a daily basis with no difficulty.  No significant memory impairments have been demonstrated.  The VA examiners have indicated that the Veteran is fully oriented and demonstrates insight and judgment, as well as clear thought and communication.  Review of VA treatment records dated from May 2011 through June 2013 show no evidence that the Veteran's PTSD impaired his performance of routine activities, his ability to function independently, or his ability to control his impulses.  Nor did he exhibit spatial disorientation or obsessional rituals which interfered with routine activities. 

Moreover, the Veteran acted appropriately during all VA examinations.  There is also no evidence of gross impairment in thought processes, an inability to perform activities of daily living, or disorientation.  The Veteran has occasionally reported difficulty with concentration.  However, this problem has not definitively been linked to his PTSD. In fact, he told the January 2011 VA examiner that "he has always had problems in this area" and specifically denied any problems with attention or concentration during the July 2012 VA examination.  

The Board acknowledges that the Veteran was briefly hospitalized in January 2011 for substance abuse.  However, none of the evidence illustrates that the Veteran had reduced reliability and productivity, panic attacks, stereotyped speech, difficulty in understanding commands, or impaired judgment or thinking.  

The Board also acknowledges that the Veteran reported passive suicidal thoughts in January 2011 and July 2012.  However, he denied any suicidal intent at those times.  In fact, the record establishes that the Veteran denied, or did not report, suicidal ideation on numerous occasions during the appeal period.  The Veteran has even made a point of explaining to VA treatment providers that he is not contemplating suicide.  See, e.g., November 2011 VA treatment record.

Moreover, most of the Veteran's GAF scores during this time period reflect moderate symptoms.  The Board finds that throughout the appeal period, the GAF scores indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning are more reflective of his symptoms.  These GAF scores support the assignment of a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  The GAF scores do not, however, mandate the assignment of an increased evaluation during this time period as a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas.

The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships.  The Board acknowledges that the Veteran is not married and has not had a serious relationship in over 20 years.  However, he told the July 2012 VA examiner that this was because of his erectile dysfunction.  Further, he has repeatedly stated that his friends provide a strong support system.  See, e.g., July 2012 VA Examination Report.  

The Board also acknowledges the Veteran's contention that he is unable to work closely with others due to his anger issues, and that he has homicidal thoughts "most days."  See August 2013 VA Form 9.  However, the remainder of his symptomatology cannot be said to equate to the level of disability contemplated by a rating of 70 percent.  In fact, the Veteran has been labeled a "success story" by a VA psychologist.  See June 2011 VA treatment record.  Moreover, the Veteran told the January 2011 VA examiner that he got along well with co-workers and supervisors.  The credible evidence of record does not show occupational and social impairment with deficiencies in most areas.

The Board also finds that the evidence does not demonstrate total social and industrial impairment for a 100 percent rating under the applicable rating criteria.  The Veteran has reported being able to do chores around the house as well as perform activities of daily living.  In fact, he has offered handyman services to the veterans in his PTSD group.  VA treatment records indicate that the Veteran is working on restoring a car and a boat.  Finally, he is able to manage his finances.  See, e.g., January 2011 and July 2012 VA Examination Reports.

Although the Veteran has reported that he neglects his personal appearance and hygiene (see September 2013 VA Form 9), there is no evidence of poor hygiene during the appeal period.  In fact, he denied any problems with hygiene or self-care in July 2012.

The preponderance of the evidence is against the claim.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy - Lower Extremities

The Veteran asserts that higher ratings are warranted for peripheral neuropathy of the lower extremities.  At his November 2013 hearing, the Veteran described a lack of feeling in his feet that had worsened.  See also July 2010 VA treatment record.

The Veteran's lower extremities have been evaluated under 38 C.F.R. § 4.124a, DCs 8599-8521, incomplete paralysis of the external popliteal (common peroneal) nerve.

For the common peroneal nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 30 percent rating when severe.  A 40 percent rating is warranted for complete paralysis manifested by the following symptomatology: foot drop and slight droop of first phalanges of all toes; cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board finds that the Veteran's service-connected peripheral neuropathy of the lower extremities is mild in degree, and no worse, after application of the evaluation criteria, and thus ratings higher than 10 percent are not warranted.  VA treatment records show that the nerve impairment in the lower extremities is characterized mainly by sensory disturbances.  In addition, the July 2012 VA examiner diagnosed mild numbness of the lower extremities.  There was decreased sensation on the ankles/lower legs and the feet/toes.  Vibration sensation was also decreased, while cold sensation was normal.  Reflex testing was normal.  The examiner diagnosed mild incomplete paralysis of the sciatic nerve.  

In light of the foregoing evidence, the Board finds that the peripheral neuropathy of lower extremities is not more than mild in severity.  The deficit shown is sensory in nature, without motor or reflex involvement.  The disability picture approximates the criteria for mild incomplete paralysis of the involved nerve.  Under 38 C.F.R. § 4.124a, for those peripheral nerves affecting the lower extremities, no diagnostic code allows for a rating greater than 10 percent for mild disability.  The evidence does not otherwise support a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, or a 40 percent rating for complete paralysis.  Id.

Although the Veteran's statements of worsening of this disorder are competent and credible evidence, his statements are outweighed by the medical evidence that addresses the specific objective and subjective criteria necessary for a rating in excess of that initially assigned for his service-connected peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected peripheral neuropathy of the lower extremities, the evidence shows no distinct periods of time during the appeal period when this varied to such an extent that a rating greater or less than 10 percent would be warranted. 

The preponderance of the evidence is against the claim.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

As to consideration of referral for an extraschedular rating, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities at issue in this appeal are reasonably contemplated by the rating schedule.  The Veteran's PTSD is manifested by chronic sleep impairment, social isolation, intrusive thoughts, irritability, anxiety, anger and depression.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  Indeed, his social isolation, family troubles, and work difficulties are specifically contemplated under § 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran's peripheral neuropathy of the lower extremities is manifested by sensory involvement, which is specifically contemplated by the rating criteria.  The Veteran has not described, and a review of the VA treatment records and examination reports fails to reveal, exceptional or unusual symptomatology.  In sum, there is no indication that the average industrial impairment from the disabilities exceeds that contemplated by the assigned rating.  See 38 C.F.R. § 4.1.  Accordingly, referral of this case for extraschedular consideration is unwarranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

III. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) PTSD, evaluated as 50 percent disabling from June 29, 2010, 100 percent disabling from January 4, 2011, and 50 percent disabling from February 1, 2011; (2) coronary artery disease, evaluated as 60 percent disabling from November 1, 2006, 30 percent disabling from June 8, 2007, and 10 percent disabling from May 29, 2009; (3) diabetes mellitus type II to include erectile dysfunction and occasional blurred vision with early cataracts, evaluated as 20 percent disabling from November 1, 2006; (4) peripheral neuropathy of the upper extremities, each evaluated as 20 percent disabling August 16, 2007; (5) peripheral neuropathy of the lower extremities, each evaluated as 10 percent disabling from November 1, 2006; and (6) tinnitus, evaluated as 10 percent from September 5, 2007.  His combined disability evaluation has been at least 60 percent from November 1, 2006.  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

The Veteran contends that he is unemployable due to his service-connected PTSD.  See February 2012 VA Form 21-4138; Hearing Transcript at 4-5.

The record shows that the Veteran was employed for over 30 years as a computer systems programmer and completed one year of college.  On the September 2011 TDIU claim, he indicated that he last worked in 2002.  During the November 2013 hearing, the Veteran explained that he started doing contract work in 1998 because it was easier to handle being around people for short periods of time.  He stated that in 2002 he started doing home remodeling on his own, but he had to quit due to a bad back, shoulders, and knees.  

The Board finds that the evidence shows that the Veteran is not unemployable due to his service-connected disabilities.  The October 2011 VA general medical examiner opined that the Veteran is able to secure and maintain gainful employment in any capacity requiring sedentary or physical labor when considering his service-connected PTSD, diabetes, and CAD.  She noted that the Veteran "only stopped working when his computer business dried up and then was able to work in home improvement and in handyman work and stopped that when he reached the age that he could draw Social Security."  Similarly, the July 2012 VA PTSD examiner opined that the Veteran's PTSD "does not render him unable to secure and maintain substantially gainful employment.  She explained that there is no evidence in his work history that suggests that symptoms of PTSD ever significantly impacted his occupational functioning.  She also noted the Veteran's report that he stopped working due to retirement, and not due to PTSD.  The July 2012 VA diabetes examiner opined that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or physical labor when considering his service-connected diabetes, CAD, and peripheral neuropathy.  She noted the Veteran's report that he stopped working "because he completed his full career."

The opinions of the VA examiners warrant greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the examiners' medical expertise, their review of the Veteran's relevant medical records, and the severity of the service-connected disabilities.


ORDER

Entitlement to a higher schedular rating for PTSD is denied.

Entitlement to a higher schedular rating for peripheral neuropathy, right lower extremity is denied.

Entitlement to a higher schedular rating for peripheral neuropathy, left lower extremity, is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


